EXHIBIT 10.2 ASSIGNMENT AND PLEDGE AGREEMENT KNOW THAT, ID PERFUMES, INC., a Nevada Corporation ("Assignor"), in consideration of Ten Dollars ($10.00) and other valuable consideration paid by PARFUMS INVESTMENT I, LLC, a Florida limited liability company("Assignee"), hereby assigns and Pledges unto the Assignee, all Royalties due under the Settlement Agreement and Mutual Release dated August 28, 2013 between Adrenalina, Inc., n/k/a ID Perfumes, Inc., Gigantic Parfums, LLC and Ilia Lekach and Selena Gomez and July Moon Productions, Inc. as security for all payments due and owing under the Non Negotiable Promissory Note in the original principal amount of Six Hundred and Seventy Thousand Dollars ($670,000). Once the Non Negotiable Promissory Note is paid in full and Assignment and Pledge Agreement shall be null and void. IN WITNESS WHEREOF, this assignment and pledge has been duly executed by the Assignor. DATED: IN PRESENCE OF: ID PERFUMES, INC. By: /s/Isaac Lekach Isaac Lekach President STATE OF CALIFORINA ) ) $S. COUNTY OF) On the day of October, 2013, before me came, Isaac Lekach, as President of ID Perfumes, Inc. to me personally known. Name: Notary Public, State of California My Commission Expires:
